Citation Nr: 1542388	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for PTSD and assigned a 50 percent rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is in the Veteran's file. 

In a July 2014 decision and remand, the Board granted an increased rating for the Veteran's PTSD, assigning a 70 percent rating for the entire appeals period.  The Board raised the issue of entitlement to a TDIU, and it remanded that claim for further development.  The Board also referred the claim of entitlement to service connection for erectile dysfunction to the RO for adjudication.  

The Veteran appealed the issue of entitlement to a disability rating in excess of 70 percent for PTSD to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court approved a Joint Motion for Remand that vacated the Board's July 2014 decision with regards to the claim of entitlement to an increased initial rating for PTSD.  Specifically, the parties found that the Board did not support its conclusion that a 100 percent rating for PTSD was not warranted with an adequate statement of reasons and bases.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Before turning to the merits of this case, the Board makes two observations.

Inasmuch as the Joint Motion vacated the Board's decision regarding entitlement to an increased rating for PTSD, the Board finds no reason to disturb its earlier conclusion that a 70 percent rating is warranted.  Going forward, the Board will focus this claim's development on whether a disability rating in excess of 70 percent for PTSD is warranted.  

While the Board remanded the issue of entitlement to a TDIU in its July 2014 decision, the evidence shows that the Veteran's representative has submitted a July 2015 employability assessment report from a vocational consultant in support of the claim. 

 In an August 2015 letter, the Veteran's representative argued that a TDIU is warranted based on the assessment provided in that report, and requested that the Board to grant the claim rather than returning it to the RO.  However, after reviewing the evidence on file in light of the medical information received, and for various reasons, the Board finds that both issues on appeal are not ripe for final adjudication and a remand is necessary to safeguard procedural fairness.  

The evidence shows that, the Veteran last underwent a VA examination for his PTSD in March 2012, but the recent information received appears to be in some conflict with the medical records on file and the report of that examination.  It is also unclear whether the Veteran has received or required medical treatment for both or any of his service connected disabilities during the past three years.    More importantly, the employability assessment report that was submitted by the Veteran's representative appears to be incomplete as it is missing the second page.  On remand, and in order to ensure procedural fairness, the Veteran and his representative should be given the opportunity to provide the missing page and to provide any other information, if the Veteran has received any treatment for any of his service connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of how a claim for a TDIU would be substantiated and of his and VA's respective duties for obtaining evidence.

2.  Ask the Veteran and his attorney to submit a complete copy of Dr. C.E.B.'s July 2015 employability assessment, and provide them with the opportunity to submit any records of any treatment received by the Veteran for any of his service connected disabilities since 2012. 

3.  Obtain all the VA treatment records pertaining to any treatment received by the Veteran since March 2012.  Any records obtained should be associated with the claims file. 

4.  Following the above development, the Veteran should be scheduled for a VA psychiatric examination to determine the current nature and severity of his service-connected psychiatric disability.  The entire claim file, to include all electronic files and any files obtained in connection with the above actions, must available to and be reviewed by the psychiatrist.   

In addition to all other deemed appropriate or required actions, the examiner must provide specific symptoms and manifestations of the Veteran's PTSD and occupational outlook.  The examiner must describe what functions would be difficult or impossible to perform as a result of the PTSD symptoms or impairments.  Further, the examiner must provide an assessment of the impact that the Veteran's PTSD symptoms have on his ability to accomplish sedentary and manual employment.  If the examiner is unable to provide this information, appropriate action should be undertaken to obtain such assessment.

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

5.  Schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected diabetes.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

In addition to all other required findings, the examiner must provide specific information regarding diabetes and the Veteran's occupational outlook.  The examiner must describe what functions would be difficult or impossible to perform as a result of his diabetes symptoms or impairments.  Further, the examiner must provide the impact that the Veteran's diabetes symptoms have on his ability to accomplish sedentary and manual employment.  

6.  Thereafter, the appeal should be readjudicated.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board after the Veteran and his representative have been an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



